TO BE PUBLISHED




                  Supreme Court of Kentucky
                              2020-SC-0543-KB


ALECIA LOCOCO                                                         MOVANT



V.                           IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                         RESPONDENT



                            OPINION AND ORDER


      Alecia Lococo, whose Bar Number is 84175 and Bar Roster Address is

1001 Whitewood Bend, LaGrange, Kentucky 40031, requests this Court to

approve her Application for Reinstatement to the Kentucky Bar. We approve

her application after reviewing the Character and Fitness Committee’s findings

of her rehabilitated behavior and the Board of Governors’s unanimous vote for

reinstatement. We find Lococo may be reinstated upon complying with her

Kentucky Lawyer Assistance Program (KYLAP) Supervision Agreement and the

provisions of SCR 3.510(4), passing the bar examination, and paying the costs

in this matter.


                          I. FACTUAL BACKGROUND

      This matter involves Alecia Lococo’s Application for Reinstatement that

came before the Board of Governors in March 2020. Lococo, who was admitted
to the Kentucky bar in 1991, was suspended from the practice of law after two

disciplinary actions were brought against her. The first action, resulting in

Lococo’s temporary suspension, was Inquiry Commission v. Lococo, 18 S.W.3d
341 (Ky. 2000). A probable-cause determination was later made in Kentucky

Bar Association v. Lococo, 54 S.W.3d 164 (Ky. 2001), that Lococo was negligent

in maintaining an adequate accounting system for handling client funds and

that she misappropriated for her own benefit funds held for others. She was

suspended for three years.

      In 2006, Lococo was suspended again for six months for conduct that

occurred before the first disciplinary action began. Lococo moved for that

suspension to run concurrently to the previously imposed three-year

suspension. The KBA agreed, and this Court sustained that agreement.

      In October 2017, Lococo filed her application for reinstatement under

Kentucky Supreme Court Rule (SCR) 3.510. In December 2017 she filed her

Questionnaire Response with the Character and Fitness Committee. KBA Bar

Counsel and Committee held a reinstatement hearing in October 2019.

      At the hearing, Lococo submitted the affidavits of Dr. Stephen Lamb, her

psychiatrist, and Phil Wicker, an attorney. The affidavits established that at

the time of Lococo’s professional misconduct she was suffering from

undiagnosed Adult Attention-Deficit Hyperactivity Disorder (ADHD). The

affidavits also established that after she was suspended she sought medical

treatment and has been compliant with all treatment recommendations for 17

years. In sum, the Character and Fitness Committee found Lococo had

                                        2
satisfied all requirements for reinstatement, including compliance with all

terms of her suspension; that while under suspension she showed she is

worthy of the trust and confidence of the public; that she has sufficient

professional capabilities to serve the public as a lawyer; she exhibits good

moral character; she appreciates the wrongfulness of her misconduct; she has

manifested remorse for her professional misconduct; and she has rehabilitated

herself from her past mistakes. Additionally, the KBA Bar Counsel agreed to

Lococo’s reinstatement subject to her having a mentor, given the length of time

she had been suspended.

      After reviewing the Character and Fitness Committee’s findings, as well

as the record of Lococo’s disciplinary actions, the Board of Governors

recommended her reinstatement application be approved. It additionally

recommended KYLAP monitoring and mentoring, all the requirements under

SCR 3.510(4),1 completion of the bar exam, and payment of costs in this

matter. We adopt the Board of Governors’ recommendation.

      We have approved reinstatement applications like Lococo’s before. In

Gabbard v. Kentucky Bar Association,2 an attorney was suspended for one year

because of his failure to adequately represent two clients. Gabbard had

accepted payments from two different clients but did not complete the work

and did not return the fees.3 When the period of his suspension ended, the



      1   Kentucky Supreme Court Rule.
      2   291 S.W.3d 221 (Ky. 2009).
      3 Id. at 221.

                                         3
Character and Fitness Committee recommended a five-year supervision under

KYLAP.4 The Board of Governors voted unanimously to reinstate Gabbard after

finding his actions reflected the rehabilitation of his behavior.5 After

considering the Character and Fitness Committee’s findings and the Board’s

recommendations, we accepted Gabbard’s application for reinstatement.

      While Lococo’s suspension was for three-and-a-half years, unlike the

one-year suspension discussed in Gabbard, we have approved of reinstatement

for similar terms of suspension. In Huffman v. Kentucky Bar Association,6 an

attorney received a four-year suspension after she was found guilty of engaging

in illegal conduct involving moral turpitude; conduct involving dishonesty,

fraud, deceit or misrepresentation; and conduct which adversely reflected upon

her fitness to practice law.7 Huffman’s ethical violations stemmed from her

participation in a monetary kickback scheme to assist an elected official fund a

campaign.8 This Court approved Huffman’s application after the Board voted

unanimously for reinstatement because she demonstrated rehabilitated

behavior and had completed all necessary administrative steps.9

      We find the circumstances here to be like those in Gabbard and

Huffman. Lococo was suspended for 3.5 years after two disciplinary actions



      4 Id. at 221–22.
      5  Id. at 222.
      6   14 S.W.3d 555, 556 (Ky. 2000).
      7 Id.
      8  Id.
      9  Id.

                                           4
were brought against her. Since then, she has been rehabilitated and

completed all terms necessary for reinstatement. And the Board of Governors,

Kentucky Bar Counsel, and the Character and Fitness Committee endorse

reinstatement. For these reasons, we grant Lococo’s reinstatement provided

she pay all costs related to this action and comply with the conditions of

reinstatement.

      It is hereby ORDERED that:

      1. Alecia Lococo’s application for reinstatement to the practice of law in

         the Commonwealth of Kentucky under SCR 3.510(3) and SCR

         3.510(6) is granted upon the conditions that she adhere to the

         provisions set forth in her KYLAP Supervision Agreement, the

         provisions of SCR 3.510(4), and that she pass the bar examination.

      2. Under SCR 3.510(1), Lococo is directed to pay the costs associated

         with these proceedings in the amount of $1,179.17, for which

         execution may issue from the Court upon finality of this Opinion and

         Order.

      All sitting. All concur.

      ENTERED: APRIL 29, 2021


                                     ______________________________________
                                     CHIEF JUSTICE




                                        5